PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/260,542
Filing Date: 29 Jan 2019
Appellant(s): Hokoi et al.



__________________
Gregory T Wuennenberg (Reg. No. 77123)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C §112(b) 
With respect to the 35 U.S.C. §112(b) rejection, the Appellant contends that the claim language “EV mode”, “HV mode”, and “HVS mode” as claimed have clear meaning when read in light of the specification.  The Examiner disagrees for the following reason.
As used in the claims when read in light of the specification the term “EV Mode” is unclear.
Claims 1 and 5 state that “the EV mode being a mode in which the SOC (state of charge) is consumed” however the specification states that:
The EV mode is a mode in which the SOC of battery 16 is actively consumed, and basically, the electric power stored in battery 16 (mainly, electric energy generated by external charging) is consumed. During travelling in the EV mode, engine 2 does not operate for the purpose of maintaining the SOC. Specifically, the requested charging power of battery 16 is, for example, set to zero during the EV mode. As a result, although the SOC increases temporarily due to the regenerative electric power recovered, such as during deceleration of hybrid vehicle 100, and the electric power generated with operation of engine 2, the ratio of discharging is relatively greater than charging, and on the whole, the SOC decreases with an increase in travelling distance.  Even in the EV mode, engine 2 operates when the vehicle power (vehicle drive power) exceeds an engine startup threshold value. Even when the vehicle power does not exceed the engine startup threshold value, operation of engine 2 may be permitted in some cases, such as during warm-up of engine 2 and an exhaust catalyst. That is, even in the EV mode, the EV travelling and the HV travelling are possible. Such EV mode may also be referred to as Emphasis added).
Thus, according to the specification, the EV mode would be a mode in which the engine is not used to charge the battery, but the battery may be charged using regenerative braking.  This would mean that the EV mode disclosed in the specification is not always consuming charge and may in fact be generating a charge.   
This makes it unclear what is meant by the claim language “the EV mode being a mode in which the SOC is consumed” since the battery may be charged in EV mode, and therefore it is unclear what is meant by “EV mode” and when according to the claims the vehicle would be in “EV Mode”.      
As used in the claims when read in light of the specification the term “HV Mode” is unclear.
Claims 1 and 5 state that “the HV mode being a mode in which the SOC is controlled to the lower limit” it is unclear if this is a mode in which the battery is charged and discharged to maintain the SOC within a range of certain level (i.e. charges if the SOC is below 10% and discharges if the battery is above 10%) as shown in figure 3 of Appellants specification or if the language means that the drive train is manipulated so that so that energy of the battery does not deviate from a lower limit (i.e. no energy is drained from the battery or added to the battery).  While the HV mode appears to be referring to figure 3 of the application, Appellants Appeal Brief states that the difference between Obata and the current application is that “Obata teaches execution of forced charging when the SOC of the battery is lowered to a prescribed lower limit” (see Appellants brief filed 10/29/2021; pg. 18-19). The specification states that “control unit 66... calculates the requested charging power of battery 16 based on the SOC (Fig. 3) 
This makes it unclear if the claim language “controlled to the lower limit” would include charging/discharging a battery to maintain the charge around a lower limit, is keeping the battery at a lower limit by not charging it, controlling the power output so the battery reaches the lower limit, or something else.  Therefore, it is unclear what is meant by “HV mode” and when the vehicle would be in “HV Mode”.
As discussed in the final Office action, “[a]s claimed the HV mode and EV mode would overlap when the battery is above a limit because the vehicle would be discharging the battery to the limit.”  Appellant's remarks do not clearly explain how controlling a SOC to a lower limit is necessarily distinguishable from a mode in which a SOC is consumed.  For example, page 15 of the Brief also states "[e]ven in the HV mode, the EV travelling and the HV travelling are possible" (quoting page 15 of Brief citing page 12, lines 24-27 of Specification).  If Appellant considers the HV mode to encompass both EV travelling and HV traveling then a person of ordinary skill in the art has no clear objective measure for determining the difference between an EV mode and an HV mode. Specifically, one having ordinary skill in the art does not have a meaningful and objective standard for determining whether something that is performing both EV traveling and HV traveling is performing in an EV mode or in an HV mode.  

As used in the claims when read in light of the specification the term “HVS Mode” is unclear.
Claim 2 states that an “HVS mode in which the SOC is maintained higher than the lower limit” it is unclear if this is a mode in which the battery is charged and discharged to maintain the SOC within a range of certain level (i.e. charges if the SOC is below 10% and discharges if the battery is above 10%) as shown in figure 3 of Appellants specification or if the language means that the drive train is manipulated so that so that energy of the battery does not deviate from a certain level (i.e. no energy is drained from the battery or added to the battery).  The HVS mode appears to be referring to figure 3 of the application.  Specifically, the specification states that “control unit 66... calculates the requested charging power of battery 16 based on the SOC (Fig. 3) when the HV mode or the HVS mode is currently selected, and calculates the vehicle power that corresponds to the sum of the vehicle drive power and the requested charging power” (Applicants specification filed 01/29/2019; pg. 19 lines 18-25) and the “HV mode and the HVS mode in which the SOC is maintained may also be collectively referred to as ‘CS (Charge Sustain) mode’”.
This makes it unclear if the claim language “maintained higher than the lower limit” would include charging/discharging a battery but not allowing the SOC to reach a lower limit, is keeping the battery higher than a lower limit by charging it, not using the 

35 U.S.C. §102(a)(1)
With respect to the 35 U.S.C. §102(a)(1) rejection, the Appellant contends that the Obata does not disclose an “HV mode being a mode in which the SOC is controlled to the lower limit” the Examiner disagrees for the following reasons.
Initial Matters  
Both Obata and the current application have the same assignee and are directed towards similar subject matter.  Both Obata and the present application are directed towards hybrid vehicles with an EV mode, HV mode, and execute deterioration control.  In fact, figure 1 of the present application and figure 1 of Obata are the same, figure 3 of the present application is the same of figure 2 of Obata, and the term SC is used in both to describe the “control target”.  The control target in Appellants specification is the “lower limit” referred to in claims 1 and 5 (see Applicants specification filed 01/29/2019 pg. 13 lines 21-29).  Therefore, the HV mode of the present application is the same as the HV mode taught by Obata.  The difference between Obata and the current application is that the current application is a plug-in hybrid with an HVS mode.  However, neither of these limitations are incorporated in the language of claims 1 and 5.
Obata discloses an HV mode in which the SOC is controlled to the lower limit.
The Appellant appears to be arguing that because Obata teaches charging the battery when a lower limit is reached, Obata does not disclose that “the SOC is controlled to the lower limit” (see Appellants brief filed 10/29/2021; pg. 18-19).  
The Examiner contends that charging and then discharging a battery to maintain the battery within a certain value of a SOC would read on the claimed language. Appellants specification states that 
as illustrated in Fig. 3, the requested charging and discharging power of battery 16 is determined based on a difference between the SOC (calculation value) and a control target SC (lower limit SL in the HV mode, and value SCI in the HVS mode). Vehicle drive apparatus 22 is controlled to generate the power (vehicle power) that corresponds to the sum of the vehicle drive power and the requested charging power. As a result, the SOC is controlled to be close to lower limit SL in the HV mode” (Applicants specification filed 01/29/2019 pg. 13 lines 21-29)
Therefore, both Obata and the current application are setting the value SC as the lower limit.  The Examiner further notes that figure 3 of the Appellants specification and Figure 2 of Obata are the same figure, and figure 3 of Appellants specification is the figure that the specification uses to describe “the SOC is controlled to the lower limit”. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL F WHALEN/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600         

                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.